Citation Nr: 1535245	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-21 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.
 
2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to an increased rate of nonservice-connected death pension based on unreimbursed medical expenses for calendar year 2009.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service with the Coast Guard from June 1974 to June 1994.  He died in February 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from decisions dated in March 2010 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issue of entitlement to an increased rate of nonservice-connected death pension based on unreimbursed medical expenses for calendar year 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died in February 2008.  The immediate cause of death was adult failure to thrive.  

2.  During his lifetime, service connection had not been established for any disability.
 
3.  There is no competent medical evidence of record that a disability incurred or aggravated in service either caused or contributed substantially or materially to the Veteran's death.

4.  Death pension benefits were granted in a May 2011 decision; thus there is no remaining case or controversy pertaining to the appellant's claim.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated in service, or otherwise related to service, did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).

2.  As the benefit sought on appeal has been granted, there remains no case or controversy before the Board as to the issue of entitlement to nonservice-connected death pension benefits.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in December 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In particular, the appellant was notified that during the Veteran's lifetime, service connection was not established for any disability.  The appellant was provided an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

VA fulfilled its duty to assist the appellant in offering to obtain available evidence needed to substantiate a claim, and as warranted by law, obtaining a medical opinion.  There is no evidence that outstanding records have yet to be requested, or that a medical opinion is in order. 

Entitlement to DIC

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

As noted above, the Veteran died in February 2008.  His death certificate reflects that the immediate cause of death was adult failure to thrive.  No underlying cause was identified.  At the time of the Veteran's death, service connection was not in effect for any disability.  

The appellant contends that the Veteran's death was related to a seizure disorder and hypertension which were diagnosed on active duty.  The appellant stated that the seizures affected the Veteran's mind to the point that he did not have the ability to carry on with his life.  

In this case, the record does not include any evidence, other than the appellant's contentions, that a seizure disorder and hypertension caused or contributed to cause the Veteran's death.  Nor is there competent evidence that the condition noted on the death certificate, adult failure to thrive, is in any way related to the Veteran's active service. 

Moreover, the appellant is not shown to be competent to render an opinion as to the cause of the Veteran's failure to thrive, or to relate any in-service disorders as contributing factors to the cause of his death.  In essence, the Board finds that the issue presented in this case is not one in which the appellant's lay contentions can serve to support an award of service connection for cause of death.  Rather, such determination such as etiology of adult failure to thrive falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A preponderance of the evidence reflects that adult failure to thrive was the cause of the Veteran's death.  There is no competent evidence that the Veteran's failure to thrive was related to any condition during service.  No other disabilities are shown to have contributed in a substantial way to the Veteran's death.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b).

Entitlement to Death Pension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.

In November 2009, the appellant submitted a claim for death pension benefits.  A July 2010 decision denied the claim for death pension on the basis that VA had been unable to verify the appellant's income and unable to determine expenses from February 23, 2008, through February 28, 2009.  The appellant appealed and timely perfected her appeal.

In this case, prior to the appellant perfecting her appeal, in a May 2011 decision, entitlement to death pension was granted effective February 23, 2008, payable from March 1, 2008.  The appellant was also informed that her pension would terminate effective March 1, 2009 because her countable income of $8,453 exceeded the maximum income limit for a surviving spouse with no dependents for 2009 of $7,933.  

The Board notes the July 2013 Statement of the Case which continued the denial of entitlement to death pension was signed by a Decision Review Officer from the Detroit Regional Office who was apparently unaware of the May 2011 decision granting death pension made by the Milwaukee Pension Management Center.  

Thus, as nonservice-connected death pension benefits have been granted, no case or controversy regarding this issue remains and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board is without jurisdiction to review the appeal with respect to entitlement to nonservice-connected death pension benefits.


ORDER

Entitlement to DIC benefits based on service connection for the cause of the Veteran's death is denied.

The appeal with regard to entitlement to nonservice-connected death pension benefits is dismissed. 


REMAND

As noted above, nonservice-connected death pension benefits were granted in May 2011.  The Milwaukee Pension Management Center calculated the monthly rate payable effective from March 1, 2008 and reported exactly how the benefits were calculated.  The appellant was informed, "If this is incorrect, please inform us on the enclosed VA Form 21-4138, Statement in Support of Claim and return it to us in the enclosed envelope.  In November 2011, VA received the appellant's VA Form 21-4138 which noted the omission of unreimbursed medical expenses for calendar year 2009 in the May 2011 decision.  The Board construes this statement as a Notice of Disagreement with the monthly amounts calculated.  The AOJ must now issue a Statement of the Case, and the appellant provided an opportunity to perfect her appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the AOJ for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).
  
Accordingly, the case is REMANDED for the following action:

After ensuring any actions needed to comply with the VCAA, the appellant and her representative should be provided a Statement of the Case as to the issue of entitlement to an increased rate of nonservice-connected death pension based on unreimbursed medical expenses.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


